Citation Nr: 1544524	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  10-11 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to May 1966, including combat service in the Republic of Vietnam.  He had additional United States Army Reserve service from May 1966 to October 1968 and United States Coast Guard Reserve service from August 1974 to March 1995.

A December 2014 Board decision denied the Veteran's claim for service connection for hypertension.  The Veteran appealed the December 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, pursuant to an August 2015 Joint Motion for Partial Remand, the Court issued an Order that vacated the portion of the Board's decision that denied service connection for hypertension and remanded the claim to the Board for further proceedings.

Following the Court's remand of this appeal to the Board, additional evidence has been added to the record.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a statement dated in August 2015.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the Veteran's Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Although the Board sincerely regrets the additional delay, further development is required prior to adjudicating the Veteran's claim.  A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, a remand is required to provide the Veteran with a VA addendum medical opinion and in order to clarify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

In November 2013, the Veteran was afforded an in-person VA examination, which provided a current diagnosis of hypertension.  See November 2013 VA examination.  In his conclusion, the examiner noted that "hypertension has not been added to the list of presumptive diagnoses caused by Agent Orange."  Id.  The examiner opined that while "articles in the medical literature" did exist regarding the link between Agent Orange exposure and the development of hypertension, this fact "has not been proven."  Id.  The examiner cited to this evidence as the rationale for concluding that the Veteran's hypertension was less likely than not (50% or less probability) caused by Agent Orange exposure, stating that there was "no medical evidence to prove that it was caused or aggravated by his presumed exposure to herbicides in Vietnam."  Id.

In rendering the rationale as for why the Veteran's hypertension was not related to in-service herbicide exposure, the November 2013 VA examiner explained that the existence of  "research...and articles" postulating a connection did not "prove" a causal link.  Id.  However, notwithstanding the fact that the Veteran's diagnosed hypertension is not subject to presumptive service connection on the basis of herbicide exposure, the Veteran could still establish service connection for his condition with competent evidence that it was incurred in service, was present during other presumptive periods, by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service, or that it was proximately caused or aggravated by his service-connected diabetes mellitus.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The opinion of the November 2013 examiner was based solely on the fact that hypertension is not a presumptive condition associated with herbicide exposure and did not address whether the hypertension was directly due to in-service duty, to include his herbicide exposure, or proximately caused or aggravated by his service-connected diabetes mellitus.  Thus, the Board finds that the rationale provided for this medical opinion is incomplete.  See Barr v. Nicholson, 21 Vet. App. 303, 311  (2007) (once VA undertakes to provide a medical opinion, it must provide one that is adequate).  Therefore, the claims file should be returned to the November 2013 examiner, if available, in order to obtain another opinion regarding any relationship between the Veteran's hypertension and his in-service duties, including his herbicide exposure, and the relationship between the Veteran's service-connected diabetes mellitus and his current hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300   (2008).

Furthermore, the Board notes that in addition to his active duty service, the Veteran served in both the United States Army Reserve service and United States Coast Guard Reserve.  While the evidence does not bespeak of any injury or disease incurred during a period of ACDUTRA or INACDUTRA, the record is unclear as to the exact dates which comprise these noteworthy training occurrences.  Therefore, the claim must also be remanded to obtain clarification regarding the Veteran's dates of ACDUTRA and INACDUTRA during his entire tenure in each branch of the reserves in which he served.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should verify all of the Veteran's actual periods of active duty, ACDUTRA and INACDUTRA in the Army Reserves and United States Coast Guard.  The AOJ must make a written determination regarding the Veteran's service dates.

If the Veteran's dates of service are different from those verified in the Introduction of this decision, those new dates must be provided to the VA examiner.

2.  Return the examination report and claims file to the examiner who conducted the November 2013 VA examination, if available, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed hypertension.  All indicated tests and studies should be accomplished, and clinical findings should be reported in detail.  Based on a review of the records contained in the claim folder and the examination results, the examiner is asked to address the following questions:

a)  Is it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension had its onset during his active military service, including during any periods of ACDUTRA or INACDUTRA as verified by the AMC?

b)  Is it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension manifested to a compensable degree within one year after his military discharge in May 1966?

c)  Is it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension is proximately caused by or the result of his service-connected diabetes mellitus?

d)  Is it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension was permanently aggravated (underwent an increase in severity) due to his service-connected diabetes mellitus?  If an increase in severity beyond the natural progress of the disability is found, the examiner should identify that aspect of the disability which is due to aggravation.  In this regard, the examiner should identify the baseline level of severity prior to aggravation.

e) Is it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension is related to his conceded in-service exposure to herbicide agents.

In making this assessment, the examiner is to consider any pertinet medical data and/or medical literature, which may reasonably illuminate the medical analysis in the study of this case. The examiner is reminded that notwithstanding the fact that hypertension is not a presumptive disease associated with herbicide exposure, the Veteran could still establish service connection for hypertension by submitting medical or scientific evidence that it was in fact directly due to herbicide exposure during service.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether these statements make sense from a medical point of view. The examiner is also asked to review and discuss the medical literature contained in the claims file.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3.  Thereafter, readjudicate the Veteran's claim for hypertension. If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC), and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

